DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Berchadsky on 4/22/2022. 
The application has been amended as follows: 
(Currently Amended) A method for accessing a federated directory in a transaction system, comprising:
receiving, from a financial computing system, a request for endpoint data containing information associated with a particular party;
obtaining information stored in the federated directory;
identifying at least one pointer from the federated directory, the at least one pointer pointing to a plurality of industry directories;
obtaining, by the federated directory from the industry directories pointed to by the at least one pointer, information stored in the industry directories;
comparing the request for endpoint data to the information stored in the federated directory and the industry directories pointed to by the at least one pointer;
determining, based on the comparing, one or more directories among the federated directory and the industry directories pointed to by the at least one pointer that can provide the endpoint data requested in the request;
selecting, based on predetermined criteria, at least one directory from among the one or more directories determined to be able to provide the endpoint data requested in the request, wherein the predetermined criteria includes a price to access the one or more directories determined to be able to provide the endpoint data requested in the request;
when the selecting selects the federated directory, obtaining the endpoint data from the federated directory; and
when the selecting selects industry directory, determining whether a pointer pointing to the industry directory exists in the federated directory;
when the pointer pointing to the industry directory exists in the federated directory, communicating, by the federated directory, with the industry directory to retrieve the endpoint data using the pointer;
when the pointer pointing to the industry directory does not exist in the federated directory, obtaining the endpoint data from the federated directory;
completing a payment transaction using the endpoint data obtained from the at least one directory.
(Canceled).
(Previously Presented) The method of claim 1, wherein the method further comprises determining whether the federated directory can provide the endpoint data requested in the request.
(Previously Presented) The method of claim 3, wherein the determining also includes determining a requirement by the one or more directories among the federated directory and the industry directories for providing the endpoint data.
(Canceled).
(Original) The method of claim 1, wherein the identifying includes receiving an indication of the selection of the at least one directory.
(Original) The method of claim 6, further comprising providing a notification specifying directories that are determined to be able to provide the endpoint data requested in the request, and wherein the selection of the at least one directory is a selection of one or more of the directories specified in the notification.
(Previously Presented) The method of claim 7, wherein the notification is provided in the providing to one of a payor entity or payee entity, and the indication is received from the one of the payor or payee entity.
(Canceled).
(Canceled).
(Original) The method of claim 1, wherein the endpoint data includes at least one of a bank account number and a bank routing number.
(Original) The method of claim 11, further comprising obtaining at least one token identifier based on the at least one of the bank account number and the bank routing number.
(Previously Presented) The method of claim 12, wherein the at least one token identifier is a mask for the at least one of the bank account number and the bank routing number.
(Original) The method of claim 1, wherein the selection is performed based on at least one bid.
(Original) The method of claim 1, further comprising receiving a transaction message that includes at least one token, and correlating the at least one token to at least one of a bank account number or a bank routing number.
(Original) The method of claim 15, wherein the transaction message is one of a request for payment message or a payment message.
(Original) The method of claim 16, further comprising routing the transaction message to a destination based on at least the bank routing number.
(Canceled).
(Currently Amended) A federated directory system, comprising:
an interface in communication with a plurality of industry directories;
a memory storing a program; and
a computer processor, operating under control of the program to perform 
receiving, from a financial computing system, a request for endpoint data containing information associated with a particular party;
obtaining information stored in the federated directory;
identifying at least one pointer from the federated directory, the at least one pointer pointing to the industry directories;
obtaining, by the federated directory from the industry directories pointed to by the at least one pointer, information stored in the industry directories;
comparing the request for endpoint data to the information stored in the federated directory and the industry directories pointed to by the at least one pointer;
determining, based on the comparing, one or more directories among the federated directory and the industry directories pointed to by the at least one pointer that can provide the endpoint data requested in the request;
selecting, based on predetermined criteria, at least one directory from among the one or more directories determined to be able to provide the endpoint data requested in the request, wherein the predetermined criteria includes a price to access the one or more directories determined to be able to provide the endpoint data requested in the request;
when the selecting selects the federated directory, obtaining the endpoint data from the federated directory; and
when the selecting selects an industry directory, determining whether a pointer pointing to the industry directory exists in the federated directory;
when the pointer pointing to the industry directory exists in the federated directory, communicating, by the federated directory, with the industry directory to retrieve the endpoint data using the pointer;
when the pointer pointing to the industry directory does not exist in the federated directory, obtaining the endpoint data from the federated directory;
completing a payment transaction using the endpoint data obtained from the at least one directory.
(Canceled).
(Canceled).
(Previously Presented) The federated directory system of claim 19, wherein the determining also includes determining a requirement by the one or more directories among the federated directory and the industry directories for providing the endpoint data.
(Canceled).
24. 	(Original) The federated directory system of claim 19, wherein the identifying includes receiving an indication of the selection of the at least one directory.
25. 	(Currently Amended) The federated directory system of claim 19, wherein the computer processor, operating under control of the program further performs providing a notification specifying directories that are determined to be able to provide the endpoint data requested in the request, and wherein the selection of the at least one directory is a selection of one or more of the directories specified in the notification.
26. 	(Original) The federated directory system of claim 25, wherein the notification is provided in the providing to one of a payor entity or payee entity, and the indication is received from the one of the payor or payee entity.
27. 	(Canceled).
28. 	(Original) The federated directory of claim 19, wherein the endpoint data includes at least one of a bank account number and a bank routing number.
29. 	(Currently Amended) The federated directory of claim 19, wherein the computer processor, operating under control of the program further performs receiving a transaction message that includes at least one token, and correlating the at least one token to at least one of a bank account number or a bank routing number.
30. 	(Original) The federated directory of claim 29, wherein the transaction message is one of a request for payment message or a payment message.
31. 	(Currently Amended) The federated directory of claim 30, wherein the computer processor, operating under control of the program further performs routing the transaction message to a destination based on at least the bank routing number.
32. 	(Currently Amended) A computer-readable medium storing a program having instructions which, when executed by a computer processor, cause the computer processor to perform a method for accessing a federated directory in a transaction system, comprising:
receiving, from a financial computing system, a request for endpoint data containing information associated with a particular party;
obtaining information stored in the federated directory;
identifying at least one pointer from the federated directory, the at least one pointer pointing to a plurality of industry directories;
obtaining, by the federated directory from the industry directories pointed to by the at least one pointer, information stored in the industry directories;
comparing the request for endpoint data to the information stored in the federated directory and the industry directories pointed to by the at least one pointer;
determining, based on the comparing, one or more directories among the federated directory and the industry directories pointed to by the at least one pointer that can provide the endpoint data requested in the request;
selecting, based on predetermined criteria, at least one directory from among the one or more directories determined to be able to provide the endpoint data requested in the request, wherein the predetermined criteria includes a price to access the one or more directories determined to be able to provide the endpoint data requested in the request;
when the selecting selects the federated directory, obtaining the endpoint data from the federated directory; [[and]]
when the selecting selects industry directory, determining whether a pointer pointing to the industry directory exists in the federated directory;
when the pointer pointing to the industry directory exists in the federated directory, communicating, by the federated directory, with the industry directory to retrieve the endpoint data using the pointer;
when the pointer pointing to the industry directory does not exist in the federated directory, obtaining the endpoint data from the federated directory; and
completing a payment transaction using the endpoint data obtained from the at least one directory.
33. 	(Canceled).
34. 	(Original) The computer-readable medium of claim 32, wherein the method further comprises providing a notification specifying directories that are determined to be able to provide the endpoint data requested in the request, and wherein the selection of the at least one directory is a selection of one or more of the directories specified in the notification.
35. 	(Currently Amended) A method for accessing a federated directory in a transaction system, comprising:
requesting, from a financial institution, information associated with a recipient entity;
obtaining information stored in the federated directory;
identifying at least one pointer from the federated directory, the at least one pointer pointing to a plurality of industry directories;
obtaining, by the federated directory from the industry directories pointed to by the at least one pointer, information stored in the industry directories;
comparing the information associated with the recipient entity to the information stored in the federated directory and the industry directories pointed to by the at least one pointer;
determining, based on the comparing, one or more directories among the federated directory and the industry directories pointed to by the at least one pointer that can provide the information associated with the recipient entity;
selecting, based on predetermined criteria, at least one directory from among the one or more directories determined to be able to provide the information associated with the recipient entity; 
when the selecting selects the federated directory, obtaining the information associated with the recipient entity from the federated directory;
when the selecting selects industry directory, determining whether a pointer pointing to the industry directory exists in the federated directory; 
when the pointer pointing to the industry directory exists in the federated directory, communicating, by the federated directory, with the industry directory to retrieve the information associated with the recipient using the pointer;
when the pointer pointing to the industry directory does not exist in the federated directory, obtaining the information associated with the recipient from the federated directory; [[and]]
forwarding an electronic financial transaction to the recipient entity, based on the information associated with the recipient entity; and
completing the electronic financial transaction using the information associated with the recipient entity.
36. 	(Previously Presented) The method of claim 35, further comprising providing a notification specifying directories that are determined to be able to provide the information associated with the recipient entity.
37. 	(Original) The method of claim 36, wherein the notification is provided in the providing to one of a payor entity or payee entity.
38. 	(Previously Presented) The method of claim 35, wherein the information associated with the recipient entity includes at least one of a bank account number and a bank routing number.
39. 	(Original) The method of claim 38, further comprising obtaining at least one token identifier based on the at least one of the bank account number and the bank routing number, wherein the at least one token identifier is a mask for the at least one of the bank account number and the bank routing number.
40. 	(Original) The method of claim 35, wherein the electronic financial transaction is one of a request for payment message or a payment message.
41. 	(Original) The method of claim 40, further comprising routing the electronic financial transaction to a destination based on at least a bank routing number included in the information.
42. 	(Currently Amended) A system for conducting a transaction, comprising:
a first financial computing system arranged to provide a request for endpoint data associated with a recipient entity;
a federated directory in communication with a plurality of industry directories, wherein the federated directory is arranged to: 
(a) obtain information stored in the industry directories pointed to by at least one pointer and replicate at least a portion of the information stored in the industry directories; 
(b) compare the request for endpoint data associated with the recipient entity to information stored in the federated directory and the information stored in the industry directories pointed to by the at least one pointer; 
(c) determine, based on the comparison, one or more directories among the federated directory and the industry directories pointed to by the at least one pointer that can provide the endpoint data; 
(d) select, based on predetermined criteria, at least one directory from among the one or more directories determined to be able to provide the endpoint data requested in the request, wherein the predetermined criteria includes a price to access the one or more directories determined to be able to provide the endpoint data;
(e) when the selection is the federated directory, obtain the endpoint data from the federated directory; 
(f) when the selection is an industry directory, determine whether a pointer pointing to the industry directory exists in the federated directory;
when the pointer pointing to the industry directory exists in the federated directory, communicate, by the federated directory, with the industry directory to retrieve the endpoint data using the pointer;
when the pointer pointing to the industry directory does not exist in the federated directory, obtain the endpoint data from the federated directory; and
the first financial computing system further arranged to forward an electronic financial transaction to the recipient entity, based on the endpoint data to complete the electronic financial transaction using the endpoint data.
43. 	(Original) The system of claim 42, wherein the federated directory also is arranged to provide the obtained endpoint data to the first financial computing system.
44. 	(Original) The system of claim 43, further comprising a second financial computing system, wherein the first financial computing system also is arranged to provide an electronic financial message to the second financial computing system based on the endpoint data.
45. 	(Original) The system of claim 42, further comprising a second financial computing system arranged to receive an electronic financial message that includes the endpoint data.
46. 	(Original) The system of claim 44, wherein the electronic financial message includes one of a request for payment message and a payment message.
47. 	(Original) The system of claim 42, wherein the federated directory also is arranged to provide a notification to the first financial computing system, the notification specifying directories that are determined to be able to provide the endpoint data.
48. 	(Original) The system of claim 42, wherein the endpoint data includes at least one of a bank account number and a bank routing number.


Allowable Subject Matter:
Claims 1, 3-4, 6-8, 11-18, 22, 24-26, 28-32, and 34-48 are allowed. 
Reasons for Allowance: 
The following is an examiner’s statement of reasons for allowance: 
Jennings US 20190163790, 9/2019, CPC G06F 17/305, discloses a method for use with a data management service provider for aggregated statistics derived from a large amount of user extracted data from transactions. 
Raina US 20180308070, 10/2018, CPC G06Q20/027, discloses a method for providing settlement service for transactions. 
Bishop US 20130144783, 6/2013, CPC G06Q20/223, discloses a payment system between supplier and customer (Fig. 1) with a dynamic gateway. 
Barnes US 20070156584, 7/2015, CPC G06Q, discloses an electronic supply chain finance system to process invoices. 
Sharma US 20060206425, 9/2006, CPC G06Q, discloses an electronic payment system for financial institutions and companies to receive online payments. 
Caron, in “The Evolving Payments Landscape,” in IEEEE Compute Society, 2018, discloses how financial institutions contribute to financial technology innovation in the payments market through various innovations, such as online payments, cyber-resilient payment systems, and wholesale payment innovation.  
The above reference, in combination, do not teach the inventions use of identifying at least one pointer from the federated directory, the at least one pointer pointing to a plurality of industry directories; obtaining, by the federated directory from the industry directories pointed to by the at least one pointer, information stored in the industry directories; comparing the request for endpoint data to the information stored in the federated directory and the industry directories pointed to by the at least one pointer; determining, based on the comparing, one or more directories among the federated directory and the industry directories pointed to by the at least one pointer that can provide the endpoint data requested in the request; selecting, based on predetermined criteria, at least one directory from among the one or more directories determined to be able to provide the endpoint data requested in the request.
35 U.S.C. 101 Subject Eligibility: 
Applicant’s remarks (12/30/2021) in response to the Office Action (9/30/2021) with respect to the 35 U.S.C. 101 rejection have been fully considered and are persuasive. Applicant arguments regarding integration as a whole the abstract idea into a practical application under Prong Two of Revised Step 2A are persuasive. The 35 U.S.C. 101 rejection is hereby withdrawn and Applicant’s remarks are hereby incorporated as reasons for overcoming the 35 U.S.C. 10 rejection.  
For these reasons, the claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

	/BRANDON M DUCK/               Examiner, Art Unit 3698                                                                                                                                                                                         
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698